Citation Nr: 0710151	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an initial rating for tension headaches in 
excess of 10 percent.  

2. Entitlement to an initial compensable rating for recurrent 
epididymitis.  

3. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) with erosive 
gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June to August 1981 and 
from August 1983 to February 2003.  

Historically, a May 2003 rating decision, in pertinent part, 
granted service connection for tension headaches, recurrent 
epididymitis, and GERD with erosive gastritis, and each was 
assigned an initial noncompensable disability rating, all 
effective March 1, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

Because the veteran had requested an RO hearing in his VA 
Form 9, a hearing was scheduled in September 2004 but the 
veteran, with his representative, signed an Informal 
Conference Report in lieu of that hearing in which all issues 
which had been perfected for appellate review were withdrawn 
except for the three issues addressed herein.  

Subsequently, a January 2005 rating decision increased the 
initial noncompensable rating for tension headaches to 10 
percent, effective March 1, 2003.  The grant of a higher 
rating during this appeal does not represent a total grant of 
the benefit sought, i. e., a maximum schedular rating.  So 
that issue is still before the Board.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1. The veteran has headaches for which he takes medication 
but which on average are not prostrating once a month.  

2. The veteran's epididymitis has not required 
hospitalization or drainage nor long-term drug therapy.  

3. The veteran's GERD with erosive gastritis is not 
manifested by material weight loss, hematemesis, melena, 
anemia, or pyrosis, and is not productive of considerable 
impairment of health. 


CONCLUSIONS OF LAW

1. An initial disability evaluation in excess of 10 percent 
for tension headaches is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.27, Diagnostic Codes 8199 - 8100 (2006).   

2. An initial compensable disability evaluation for recurrent 
epididymitis is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.27, Diagnostic Codes 7599 - 7525 (2006).   

3. An initial compensable disability evaluation for GERD with 
erosive gastritis is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.27, Diagnostic Codes 7399 - 7346 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify claimants of the information and 
medical or lay evidence needed to substantiate a claim, which 
information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, a timing defect may be cured by compliance with 
proper remedial measures which are the issuance of a 
compliant VCAA notice followed by readjudication (by either a 
rating decision or a Statement of the Case (SOC) or 
Supplemental SOC (SSOC)), thereby providing a claimant a 
meaningful opportunity to participate in the claim 
processing.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 492 
(2006) and Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004)).  

"[A]n [SSOC] that complies with all applicable due process 
and notification requirements constitutes a readjudication 
decision" and there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim.  Mayfield v. Nicholson, 
No. 02-1077, slip op. (U.S. Court of Appeals for the Federal 
Circuit December 21, 2006) (citing Prickett, 20 Vet. App. at 
377-78).  

Even if an SSOC stated that it is not a decision on the 
appeal, it contains changes or additions to the original SOC 
or prior SSOC and advises that additional evidence or 
information can be submitted or the matter would be returned 
to the Board and, further, it states that the benefit was 
denied and provides the reasoning therefore.  So, taken in 
context, an SSOC cover letter is not a description of the 
SSOC as a "nonadjudicative" decision but simply notice that 
the SSOC is not the final decision on an appeal.  Mayfield v. 
Nicholson, No. 02-1077, slip op. (U.S. Court of Appeals for 
the Federal Circuit December 21, 2006).  

A review of the record shows the veteran was provided with 
VCAA notice after the initial adjudication in the July 2004 
SOC.  Thereafter, the claims were readjudicated in a January 
2005 rating decision and in the January 2005 SSOC.  
Subsequently, the veteran was notified of the evidence needed 
to substantiate a claim for an increased rating by RO letter 
in March 2005.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.   

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the RO cured any procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing but 
he declined his opportunity to testify at a hearing.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

After service connection for the disabilities at issue was 
granted, the veteran disagreed with the assigned evaluations, 
and the issues became entitlement to initial compensable 
ratings.  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It was 
recently held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must address all of these elements.  Id. at 484, 
486, 488.  The Court did not address VAOPGCPREC 8-2003. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The veteran's service medical records (SMRs) are on file.  In 
fact, in July 2003 the RO returned to the veteran photocopies 
of his SMRs which he had submitted because the RO had the 
originals.  Also, VA rating examinations have been 
accomplished and private clinical records are also on file.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




General Rating Considerations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

The appellant perfected an appeal as to the original 
assignment of disability ratings for the disorders at issue.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged", i.e., 
different disability ratings may be assigned reflecting any 
variance in the level of severity during the appeal.  
Fenderson, 12 Vet. App. 119 (1999).  

The service-connected disorders at issue have been rated 
analogously by use of "built-up" DCs.  A disorder not 
listed in the Schedule for Rating Disabilities may be rated 
as if it were a closely related disease or injury, when the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous by use of a "built-up" 
DC with the first 2 digits being from the part of the 
schedule most closely identifying the bodily part or system 
and, followed by a hyphen, the last 2 digits being '99' to 
signify rating as an unlisted condition.  Generally see 
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 351 (1992) and Archer v. Principi, 3 Vet. 
App. 433 (1992). 

Specifically, the tension headaches have been rated under DC 
8199, as migraine headaches under DC 8100.  The recurrent 
epididymitis has been rated under 7599, as chronic epididymo-
orchitis under DC 7525, which requires the rating be for 
urinary tract infection.  The GERD with erosive gastritis has 
been rated under DC 7399, as a hiatal hernia under DC 7346.  
The recurrent epididymitis and GERD with erosive gastritis 
have been assigned initial noncompensable disability ratings.  
The criteria for rating for urinary tract infection and the 
criteria under DC 7346 do not set forth criteria for a 
noncompensable disability rating.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The Board finds that the use of these analogous DCs, for 
rating the service-connected is appropriate because the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  

Tension Headaches Initially Rated 10 percent

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent rating.  With less frequent attacks, a 
noncompensable rating is assigned.  Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrants a 30 percent 
disability evaluation; with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability a maximum 50 percent rating is 
warranted.  38 C.F.R. § 4.124a, DC 8100 (2006).  

On VA general medical examination in March 2003, the veteran 
reported that his tension headaches began in 1997 and he had 
been treated with muscle relaxants.  He now had pain 2 or 3 
times weekly which he treated with Excedrin.  The pain 
started in his shoulders, around the shoulder blades and the 
muscles nearby, and gradually went up his neck into his head.  
He had never missed work due to the headaches.  

On physical examination there was no pain on percussion over 
his sinuses.  The diagnoses included headaches 2 or 3 times 
weekly, self-treated with over-the-counter medication, and 
without loss of time from work.  

VAOPT records of 2003 and 2004 show that in March 2004 it was 
noted that the veteran did not have chronic headaches.  The 
assessments included tension headaches.  A VAOPT later in 
March 2004 shows that he wanted medication for his muscle 
contraction headaches and Flexeril seemed to work for him.  

Records in 2004 from the Providence Alaska Medical Center 
show that the veteran complained of neck and shoulder pain 
with increased muscle tension and spasm between the shoulder 
blades that radiated up through the neck to the head, 
resulting in a headache that wrapped around the sides of his 
head to his eyes.  

A March 2004 private clinical record shows that the veteran's 
medications included Flexeril 10 mg. as needed, 1600 mg. of 
Ibuprofen daily, and 4 tablets of Aleve daily.  He reported 
that he took Aleve for his headaches.  

A September 2004 statement from the veteran's employer 
reflects that the veteran was unable to perform certain 
functions, especially with his upper body.  He often ended 
the day short due to severe headaches or muscle fatigue in 
his upper limbs.  

On VA psychiatric examination in October 2004 it was reported 
that the veteran took Flexeril 3 times daily for headaches 
and myalgias.  On VA orthopedic examination in October 2004 
it was noted that he took Flexeril for headaches almost every 
day.   

In November 2005 the veteran reported that from January 18th 
to May 25th 2005 his headaches had caused him to miss 4 days 
of work and to be either late for work or leave work early 7 
times.  

Here, the evidence does not show that the veteran had 
prostrating headaches averaging once a month.  Even his most 
recent statement as to the frequency of his headaches 
indicates that in five months he had headaches that were 
sufficiently severe to prevent his from working only on four 
occasions.  

Accordingly, a rating in excess of 10 percent for the 
veteran's headaches is not warranted at any time during the 
appeal.  

Recurrent Epididymitis

Under 38 C.F.R. § 4.115b, DC 7525, chronic epididymo-orchitis 
is to be rated as a urinary tract infection under the rating 
formula set forth at 38 C.F.R. § 4.115a.  

Urinary tract infections with poor renal function are to be 
rated as renal dysfunction.  

Under 38 C.F.R. § 4.115a, a urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  With recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  

On VA general medical examination in March 2003, the veteran 
reported that his testicular pain began in about July 1991 
but two ultrasound studies had been essentially normal.  
Currently, the pain was constant and was 2 on a scale of 10.  
All the pain was in the left testis.  He had pain on 
ejaculation.  Physical examination noted normal genitalia; 
his testes were descended.  There was no inguinal hernia.  
The diagnosis noted no abnormalities of the testes.  An 
attached report of an April 2003 Gulf Protocol examination 
reflects and additional diagnosis of recurrent, but not 
chronic, epididymitis based on a complete urologic work and 
negative ultrasound.   

VAOPT records of 2003 and 2004 show treatment for 
epididymitis.  In March 2004 the veteran had no urinary 
incontinence or obstructive urinary symptoms or penile 
discharge.  A June 2001 ultrasound for testicular pain had 
revealed a tunica albuginea cyst in the left testis, 
prostatitis, and orchitis.  He had difficulty in maintaining 
but not in initiating an erection.  He had occasional pain on 
urination and ejaculation.  The assessments included 
recurrent prostatitis, recurrent orchitis, tunica albuginea 
cyst of the left testis (by ultrasound), and erectile 
dysfunction.  

A VAOPT later in March 2004 reflects that the veteran 
reported getting up once at night to urinate but not having 
any changes in his urinary stream.  He occasionally had a 
mucosal penile discharge when bearing down, which stung.  On 
examination there were no testicular masses or tenderness and 
no abnormal discharge.  

On VA psychiatric examination in October 2004 it was reported 
that the veteran took terazonsin and finasteride for his 
prostate problems.  On VA orthopedic examination in October 
2004 it was noted that a few months ago the veteran had been 
diagnosed with prostatic hypertrophy and had been told that 
this was probably causing pain in his testicles and pain with 
ejaculation.  He reported having some pain on left testis 
palpation and also having painful urination and ejaculation 
as well as difficulty maintaining erections.  He had not 
missed any work due to these problems.  He also took Proscar, 
omeprazole, terazosin, and Lovastatin.  On physical 
examination he had some tenderness of the medial aspect of 
the left testes but not the epididymis.  No inguinal hernia 
was noted.  The diagnoses included epididymitis.  It was 
noted that Proscar for prostatitis and prostatic hypertrophy 
could cause erectile dysfunction.  His enlarged prostate also 
caused his urinary problems.  In the examiner's opinion the 
epididymitis did not cause the veteran's erectile 
dysfunction.  

In November 2004 the veteran's wife stated that her sex life 
with her husband had deteriorated over time.  It started out 
as painful ejaculation and over time developed into an 
inability to maintain an erection.  The veteran had rejected 
receiving shots into his testicle to reduce painful 
ejaculations.  

There is no evidence that the veteran has any renal 
dysfunction, so the service-connected disability must be 
rated as urinary tract infection.  Here, the VA physician's 
opinion is that the veteran's epididymitis is not the cause 
of any erectile dysfunction and, so, symptoms due to erectile 
dysfunction may not be considered.  

Also, there is no evidence of the veteran's having undergone 
hospitalization or drainage for treatment of his 
epididymitis.  Although he is taking medication for 
genitourinary symptoms, these stem from his nonservice-
connected prostatitis and prostatic hypertrophy, for which 
service connection is not in effect.  

Accordingly, a compensable rating for the veteran's recurrent 
epididymitis is not warranted at any time during the appeal.  

GERD with erosive gastritis

Under DC 7346, for a 10 percent evaluation for a hiatal 
hernia there must be two or more of the symptoms needed for 
30 percent, i.e., persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  For a 10 percent rating the symptoms 
listed for a 30 percent rating may be of lesser severity.  
For the highest, and maximum, schedular rating of 60 percent 
there must be symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. Part 4, DC 7346.  

On VA general medical examination in March 2003, the veteran 
reported that he had had chronic reflux for several years.  
He had been offered surgery but, reportedly, another study 
had shown that he would probably not benefit from surgery.  
He now slept with the head of his bed elevated about 3/4 of an 
inch and he used larger than normal pillows.  He had not 
taken any medication since service but complained of 
occasionally having a foul taste in his mouth during the day.  

On physical examination his abdomen was soft.  There were 
normal bowel sounds in all quadrants and no organomegaly.  
There was no inguinal hernia.  The diagnoses were chronic 
reflux, currently self-treated with elevated head of the bed 
and sleeping on a large pillow.  

VAOPT records of 2003 and 2004 show treatment for GERD.  In 
March 2004 the veteran had no nausea or vomiting.  He had 
abdominal pain on an empty stomach.  After drinking milk and 
juice he had dyspepsia.  He had no bowel changes or rectal 
bleeding.  

A VAOPT later in March 2004 the veteran reported that his 
GERD had improved with medication.  On examination there was 
no organomegaly.  

A March 2004 private clinical record shows that the veteran 
described having nocturnal reflux causing him to awake.  He 
had modest difficulty with deglutition (swallowing).  A 1998 
esophagogastroduodenoscopy had apparently revealed reflux 
esophagitis.  On examination his abdomen was soft and without 
organomegaly, masses or hernias.  There was no elicitable 
tenderness.  

Records in August 2004 from the Providence Alaska Medical 
Center show that the veteran had a history of persistent 
dyspepsia.  An upper endoscopy was normal except for a small 
hiatal hernia.  

On VA orthopedic examination in October 2004 no inguinal 
hernia was noted.  

Here, the recent evidence demonstrates that the veteran has a 
small hiatal hernia in addition to his service-connected GERD 
with gastritis.  So, even though the veteran is not service-
connected for a hiatal hernia, symptoms of it cannot be 
readily distinguished from the service-connected GERD with 
gastitis and, so, all of the gastrointestinal symptomatology 
from both disorders will be considered in arriving at the 
correct disability evaluation in this case.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) and Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996) (the RO and the Board are precluded 
from differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
which does so).  

The veteran complained on one occasion of modest difficulty 
swallowing.  However, there is no evidence of material weight 
loss, hematemesis, melena, pyrosis, or anemia.  Thus, he does 
not have the two or more symptoms required for a compensable 
rating.  Moreover, the evidence overall does not establish 
that the current symptoms are productive of considerable 
impairment of health.  

Accordingly, a compensable rating for the veteran's GERD with 
erosive gastitis is not warranted at any time during the 
appeal.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

A September 2004 statement from the veteran's employer 
reflects that he was unable to perform certain functions, 
especially with his upper body.  He often ended the day short 
due to severe headaches or muscle fatigue in his upper limbs.  
However, this is in contrast to a March 2004 private clinical 
record that the veteran ran a sled dog rescue mission and was 
an active "musher."  Other evidence indicates that the 
veteran has been in training for participation in the 
Iditarod and although his employer reportedly made 
allowances, the veteran now worked part-time for 20 to 30 
hours a week in construction after having retired from the 
military.  

So, in this case, the evidence does not indicate the presence 
of the required frequent hospitalization or marked 
interference with employment.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.






ORDER

An initial disability evaluation in excess of 10 percent for 
tension headaches is denied. 

An initial compensable disability evaluation for recurrent 
epididymitis is denied. 

An initial compensable disability evaluation for GERD with 
erosive gastritis is denied.  



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


